Citation Nr: 1133543	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania (PA)


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for the service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to a temporary total rating beyond June 30, 2003, for a period of convalescence following surgery for the service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities under the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision and a September 2004 rating decision of the RO.  

The Board remanded the case in June 2007 and August 2009 to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  

The actions sought by the Board through its development requests appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



FINDINGS OF FACT

1.  The service-connected lumbar spine disability is not shown to have been productive of more than pronounced intervertebral disc syndrome prior to the surgery performed in May 2003; neither ankylosis of the thoracolumbar spine, nor current separately ratable neurological findings consistent with more than moderate incomplete paralysis of the sciatic nerve of either low extremity due to the service-connected disc disease are demonstrated.  

2.  The service-connected lumbar spine disc disease is shown to have prevented the Veteran from securing and following substantially gainful employment consistent with his high school education and occupational experience as a circulation operation assistant and vehicle maintenance assistant for the period of the appeal, including since the surgery performed in May 2003.  

 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 60 percent for the service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including Diagnostic Codes (DC) 5293 (2002) ; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including DCs 5285, 5286, 5293 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including DCs 5235 to 5243, 4.124a including DC 8520 (2010).  

2.  The criteria for the assignment of a TDIU rating by reason of service-connected disability are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2010).  

3.  The claim for an extension of a temporary total rating based on convalescence following surgery for the service-connected lumbar spine disability beyond June 30, 2003 is dismissed.  38 U.S.C.A. §§ 7104, 7105, 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2010); Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2002, January 2004, July 2004, July 2007, February 2008, March 2008, November 2008, December 2008, August 2009, November 2009, and July 2010.  

In the July 2007, March 2008, December 2008, and August 2009 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in June 2011.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected disability and employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that in a March 2008 VA examination report, in reporting the Veteran's medical history, the examiner indicated that the Veteran underwent VA examination in January 2008.  The Board remanded the claim in August 2009 to obtain this outstanding examination report, along with additional VA and private treatment records.  

A review of the claims file reveals that attempts have been made to obtain the January 2008 VA examination report, and that the Veteran was sent various notification letters and VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, to obtain outstanding private treatment records.  Unfortunately, the January 2008 VA examination report could not be located.  

Notably, the March 2008 VA examiner referenced the report and indicated that the evidence contained within the report went against the Veteran's claim.  Further, the Veteran submitted incomplete and/or repetitive VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, for practitioners that had already been obtained or attempted to have been obtained.  

As the January 2008 examination report appears to likely go against the Veteran's claim, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Where law or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent Congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

In addition, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  

The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


TDIU

A TDIU rating may be assigned when a schedular rating is less than total, when there is only one service-connected disability ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  

In determining whether the Veteran is entitled to a TDIU rating, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU rating is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  


Convalescent Ratings

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to §3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  

(a) Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence ... or

(2) Surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity of a house confinement, or the necessity for continued use of a wheelchair or crutches ... or

(3) Immobilization by cast, without surgery, of one major joint or more.  

A reduction in the total rating will not be subject to §3.105(e) of this chapter.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  

(b) A total rating under this section will require fl justification on the rating sheet and may be extended as follows:  

(1) Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a) (1), (2) or (3) of this section.  

(2) Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2010).  

Entitlement to a total disability rating for convalescence must be "established by report at hospital discharge ... or outpatient release."  Moreover, evidence that the veteran would not return to a state of health sufficient for employment for a stated amount of time is to be taken into consideration when awarding convalescence benefits.  Felden v. West, 11 Vet.App. 427, (1998) (citing 38 C.F.R. §§ 3.321(b)(1), 4.1 (disability compensation is generally based on the level of impairment of the veteran's earning capacity in civil occupation)); see also Seals v. Brown, 8 Vet.App. 291 (1995).  


Specific Legal Criteria

Normal ranges of motion of the thoracolumbar spine are to 30 degrees in extension, to 90 degrees in flexion, to 30 degrees in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2010).  

Effective on September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in DC 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 4.71a.  

Under the criteria in effect prior to September 23, 2002, potentially applicable diagnostic codes for rating musculoskeletal lumbar spine disabilities are as follows:

Diagnostic Code 5293, in effect prior to September 23, 2002, provides:  

Intervertebral disc syndrome:

60%	Pronounced; with persistent symptoms compatible with sciatic neuropathy 	with characteristic pain and demonstrable muscle spasm, absent ankle jerk, 	or other neurological findings appropriate to site of diseased disc, little 	intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Effective on September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under DCs 5235-5243.  

Under the criteria in effect prior to September 26, 2003, potentially applicable diagnostic codes for rating musculoskeletal lumbar spine disabilities are as follows:

Diagnostic Code 5285, in effect prior to September 23, 2003, provides:

Vertebra, fracture of, residuals:  

100%	With cord involvement, bedridden, or requiring long leg braces;  

Consider special monthly compensation; with lesser involvements rate for limited motion, nerve paralysis.  

60%	Without cord involvement; abnormal mobility requiring neck brace (jury 	mast).  

In other cases rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  

Note: Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, DC 5285 (2003).  

Diagnostic Code 5286, in effect prior to September 23, 2003, provides:  

Spine, complete bony fixation (ankylosis) of:  

100%	Unfavorable angle, with marked deformity and involvement of major joints 	(Marie-Strumpell type) or without other joint involvement (Bechterew type);  

60%	Favorable angle.  38 C.F.R. § 4.71a, DC 5286 (2003).  

Diagnostic Code 5293, in effect prior to September 23, 2003, provides:  

Intervertebral disc syndrome:  

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under §4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

60%	With incapacitating episodes having a total duration of at least six weeks 	during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides:  

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100%	Unfavorable ankylosis of the entire spine;  

50%	Unfavorable ankylosis of the entire thoracolumbar spine;  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total duration of at least 6 weeks 	during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

Radiculopathy of the lower extremities can be separately rated under 38 C.F.R. § 4.124A, DC 8520 for paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2010).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

By way of background, the Veteran is noted to have been granted service connection for the residuals of a laminectomy for a herniated lumbar disc in a May 1966 RO rating decision, and assigned a noncompensable (no percent) rating, effective on February 15, 1966.  

In a January 1970 RO rating decision, the evaluation was increased to 20 percent, effective on August 1, 1969.  In a July 1996 RO rating decision, the evaluation was increased to 40 percent, effective on March 4, 1996.  Finally, an October 1998 rating decision, issued in November 1998, granted an increased rating to 60 percent, effective on July 7, 1998.  

In November 2002, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and in December 2002, he filed a claim for an increased evaluation for his spine disability, to include a claim of service connection for bilateral neuropathy of the lower extremities secondary to the spine disability.  

In a February 2003 RO rating decision, the Veteran was denied entitlement to a TDIU rating by reason of service-connected and the rating for the service-connected low back disability rating was confirmed and continued at 60 percent.  

Significantly, the February 2003 rating decision reflects changes made to the rating criteria for evaluating diseases and injuries of the spine.  The RO determined that, under the old criteria, the Veteran was entitled to a 60 percent rating due to symptoms of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy, characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  

The RO noted that, under the new criteria, the record would have to show that the Veteran was ordered to bed rest for at least 6 cumulative weeks during the past 12 months to entitle him to a 60 percent rating, and his neurological symptoms would be rated at 10 percent for mild sensory loss of the left lower extremity and at 20 percent for moderate incomplete paralysis of the right leg.  

The RO indicated that, to receive a 40 percent evaluation, the neurological symptoms of each leg would have to be considered moderately severe.  The RO noted that the combined evaluation for limitation of motion of the lumbar spine, neuropathy of the left leg and neuropathy of the right leg, would provide for only a 50 percent rating under the new criteria, and as such, determined that continuation of the 60 percent evaluation assigned under the old criteria would be to the Veteran's advantage.  

In March 2004, the RO granted a temporary total evaluation, effective on May 8, 2003, based on surgical or other treatment necessitating convalescence, and assigned a 60 percent evaluation beginning on July 1, 2003.  

In June 2004, the Veteran requested an extension for the temporary total evaluation for convalescence following surgical treatment for a service-connected disability, which was denied in a September 2004 rating decision.  

The Veteran asserts that a higher rating for his service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities is warranted due to an increase in the severity of his symptomatology.  He and his spouse have submitted statements in support of his contentions, and have specifically indicated complaints of problems with balance, numbness in the feet unrelated to diabetes, and pain in the spine.  

As noted, the Veteran has requested an extension of the temporary total evaluation beyond June 30, 2003, for a period of convalescence following surgery for the service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities, and he has filed claim for a TDIU rating.  

With respect to the claim for an increased rating for the service-connected lumbar spine disability, the Board notes that, under both the old and new criteria for rating diseases and injuries of the spine, the Veteran may only receive a rating in excess of 60 percent if his service-connected low back disability is productive of unfavorable ankylosis or of fractured vertebra.  

The Board notes that the medical evidence of record is negative for findings of any ankylosis or of fractured vertebra, and the Veteran has not contended otherwise.  

Specifically, the VA and private treatment records reveal findings consistent with recurrent left-sided disc herniation at L5 to S1, central disc herniation present to a lesser degree on the right side at L5 to S1, right paracentral L4 to L5 disc herniation, prior laminectomies bilaterally, diffuse L3 to L4 disc bulging, facet arthrosis on the left, small ligamentum flavum/synovial cyst at L2 to L3 causing mild thecal sac compression, herniated L5 to S1 disc on the left, lateral recess stenosis L4 to L5, history of multiple prior lumbar surgeries, durotomy, status-post re-exploration lumbar foraminectomy L5 to S1 and discectomy left L5 to S1, ambulatory activities of daily living dysfunction secondary to herniated nucleus pulposus L5 to S1, postoperative changes involving the posterior paraspinal soft tissues at L4 and L5, multiple areas of central and foraminal stenosis, type I arachnoiditis.  

The VA examination reports, dated in January 2003, March 2008 and December 2010, show findings of and diagnoses of well-healed lumbar incision, residual disability from low back disability compounded by peripheral neuropathy, of severe degenerative disc disease of the lumbar spine status-post multiple laminectomies with chronic low back pain, evidence of widespread polyneuropathy, evidence of chronic bilateral lower extremity radiculopathy, and of lumbar degenerative disc disease with radiculopathy as well as likely lumbar stenosis status-post laminectomy, bilateral hip arthritis, and diabetic peripheral neuropathy.  However, these reports are negative for findings of any ankylosis or fractured vertebra.  

Specifically, the March 2008 examination report  noted that the Veteran reported chronic low back pain, but denied incapacitating episodes.  An examination of the lumbar spine included observations of difficulty with toe raising, heel raising, and squatting.  The range of motion testing revealed findings of forward flexion from 0 to 60 degrees, and extension from 0 to 15 degrees, further limited by pain and arthrofibrosis at 15 degrees.  

The examiner noted the ranges of motion during passive, active, and three repetitive motions were the same, and there was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  

Further, the Veteran did not require the use of any assistive device, there were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  

The December 2010 VA examination report noted complaints of never really having back pain, but more pain at the top of his buttocks coming down around the side of his thigh around his leg and into the front of his foot.  He reported that pain had returned and was worsening for him, and pain was worse with walking, sitting, standing, any type of progressive activity, and with lying at night.  

The Veteran indicated that he has been prescribed pain medication for his spine disability, but denied other current treatment for the back, hips or legs, and did not describe flares or use of any assistive devices for the back hips, or legs other than a wheeled walker.  The Veteran denied any physician ordered bed rest for his back.  

On examination, the Veteran was observed to have exceedingly limited range of motion of his back, limited from 0 to 5 degrees extension, and 0 to 20 degrees of flexion, with pain on all initial range of motion, but with no increased pain, weakness, incoordination lack of endurance, or change in degrees of range of motion with repetitive motion.  

Based on a review of the medical evidence of record, under the new rating criteria for diseases and injuries of the spine, the service-connected spine disability would warrant no more than a 40 percent rating, reflective of findings of forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

Moreover, as noted, the General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  

Notably, beginning in 2000, the VA and private treatment records show findings of peripheral neuropathy in both feet, arachnoiditis, decreased strength in the plantar flexors and dorsiflexors of the right foot, and diminished to absent reflexes in the lower extremities, bilaterally.  

A private treatment record, dated in April 2003, revealed that the Veteran was diagnosed with diabetes mellitus.  

An April 2004 statement from a private physician reflects an opinion that the Veteran had been off work due to disc disease, gastroesophageal reflux disease and diabetes mellitus.  

In an October 2006 private electromyography evaluation, the Veteran was diagnosed with widespread sensory motor polyneuropathy, which appeared to be of axonal variety, and a superimposed suggestion of chronic bilateral L5 to S1 radiculopathy, somewhat more remarkable on the left side.  

The March 2008 VA examination report showed complaints of chronic left lower extremity lateral leg pain extending down the lateral left thigh into the left ankle and into the big toe and heel region that wakes him up at night, but did not cause incapacitating episodes.  He described having chronic low back pain and intermittent radicular symptoms down both lower extremities, and denied bowel or bladder incontinence in the past 12 months.  

The Veteran indicated that he had a history of peripheral neuropathy and noticed weakness in his ankles.  The examination results include observations of walking with a wide-based gait with difficulty with toe raising.  A peripheral nerve examination included observations of some overall deconditioning of both lower extremities, decreased deep tendon reflexes of both the patella and the Achilles tendon, no evidence of clonus, and no evidence of significant asymmetrical muscle atrophy.  

The examiner opined that, based on his clinical symptoms and on subjective testing such as an electromyography study, the Veteran appeared to have evidence of chronic bilateral lower extremity radiculopathy secondary to his low back pain.  The examiner noted that, in addition, the Veteran also had a sensorimotor polyneuropathy which was more likely related to his other medical conditions such as his diabetes.  

The December 2010 VA examination report reflected findings including observations of absent reflexes, no Babinski, no clonus, and no sensation below about the level of the proximal tibia in a typical stocking-glove distribution.  Strength testing showed 4 out of 5 strength globally in his lower extremities.  

The Veteran was diagnosed with diabetic peripheral neuropathy, and the examiner indicated that the Veteran's profound peripheral neuropathy was likely from his diabetes.  

In consideration of the evidence for the relevant time period, the Board finds that the current neurological disability picture due to the service-connected low back disability does not reflect more than moderate incomplete paralysis of the sciatic nerve involving either lower extremity.  

In this regard, the March 2008 VA examination report indicates that the Veteran reported only intermittent radicular symptoms down both lower extremities.  Although the December 2010 VA examination report reflects findings of profound peripheral neuropathy, the examiner attributed these findings to diabetes.  Moreover, the December 2010 VA examination report shows strength testing showed 4 out of 5 strength globally in both lower extremities despite the Veteran requiring the use of an assistive walking device and having positive straight-leg raises, bilaterally.  

As the neurological findings do not reflect disability rising to the level of moderately severe incomplete paralysis of the sciatic nerve, warranting a 40 percent evaluation for with lower extremity under DC 8520, the combined evaluation for the Veteran's spine and neuropathy disabilities under the new criteria for rating diseases and injuries of the spine would be no more than the currently assigned 60 percent.  38 C.F.R. §§ 4.25, 4.26, 4.71a, DCs 5235 to 5243 (2010).  

Hence, an evaluation in excess of 60 percent under the new criteria, in contemplation of separate evaluations for neurological abnormalities, is not warranted.  

Moreover, the Board has specifically considered the guidance of DeLuca, in order to determine whether an increased evaluation for the spine disability may be warranted.  

While recognizing that the Veteran has complaints of pain, weakness, and instability, and the record contains findings that the Veteran has tested positive for pain under the DeLuca criteria, the Veteran denied experiencing any flare-ups on his latest VA examination, and there is no showing of additional functional loss beyond that would support the assignment of a rating higher than 60 percent.  

With respect to the claim for a TDIU rating, the Veteran's only service-connected disability, degenerative disc disease of the lumbosacral spine from L3 to S1 with neuropathy of both lower extremities, is rated as 60 percent disabling.  

This evaluation meets the initial criteria for schedular consideration for the grant of TDIU rating under 38 C.F.R. § 4.16(a), and the question thus becomes whether this disability, in and of itself, precludes the Veteran from securing or following a substantially gainful occupation.  

In this regard, the Board has considered the Veteran's educational and employment background.  Notably, the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in November 2002, shows that the Veteran's highest level of schooling completed was high school, that he was employed as a vehicle manager when he reported leaving his job due to his low back injury and related neurological problems, and that he had attempted no other employment since becoming too disabled to work in June 2001.  

A VA Form 4192, Request for Employment Information in Connection with Claim for Benefits, dated in November 2002, indicates that the Veteran, who was employed as a circulation operation assistant and vehicle maintenance assistant, ceased working in May 2001 as the result of retirement.  

An April 2004 statement and a March 2005 statement from a private physician reflects an opinion that the Veteran had been off work due to disc disease, gastroesophageal reflux disease, and diabetes mellitus.  

As noted, the Veteran underwent a VA spine examination in March 2008, when the examiner opined that, based on his overall condition, the Veteran would have difficulty doing strenuous activity requiring heavy lifting more than 20 pounds, but could perform desk-type work.  

Further, at the VA examination in December 2010, the examiner opined that the service-connected spine disability significantly limited his activities and impaired his ability to perform the activities of daily living.  

The Veteran was diagnosed with lumbar degenerative disc disease with radiculopathy as well as likely lumbar stenosis status-post laminectomy, bilateral hip arthritis, and diabetic peripheral neuropathy.  

The examiner opined that, due to the Veteran's profound neuropathy and the severity of his low back disorder, the Veteran would not be appropriate for physical or sedentary employment.  

Most recently, the same VA examiner who performed the December 2010 examination provided a medical opinion in May 2011.  Here, the examiner noted that, based on the previous examination and review of the case, the Veteran suffered from profound neuropathy which was diabetic in origin, and in addition to the severity of his low back disability, rendered him unable to perform physical or sedentary employment.  

The examiner opined that, given the totality of the Veteran's disability, to include bilateral degenerative hip disease and severe lumbar spine disease, as well as severe diabetic neuropathy, that all of these disorders prevent him from being employable in either a physical or sedentary employment situation.  

The examiner added that, given the service-connected degenerative disc disease of the spine alone, it would prevent him from physical employment, but not from performing sedentary employment.  

Given the overall findings, the service-connected low back disability is shown to be productive of a significant level of functional impairment that as likely as not would prevent him from performing all forms of substantially gainful labor consistent with his education and previous work history.    

Given the Veteran's specialized job experience in circulation operations and vehicle maintenance, the nature of the service-connected disability picture at this point would seriously limit his ability to transfer these skills to another job of any type in this field or another type involving sedentary employment due to his high school education.  

Therefore, in resolving all reasonable doubt in the Veteran's favor, a TDIU rating by reason of service-connected disability is assignable in this case.  

As this state of incapacity existed prior to the performance of the surgery for the service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities, matter of entitlement to a temporary total rating beyond June 30, 2003 is rendered moot.  

Here, as noted, the Veteran's sole service-connected disability is now found to have been assigned total rating in accordance with the provisions of the Rating Schedule for the period when additional convalescence is claimed.  The assignment of two total ratings for the same period would be precluded in this case.  

Accordingly, the claim for a temporary total rating beyond June 30, 2003, for a period of convalescence following surgery for the service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities under the provisions of 38 C.F.R. § 4.30 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf.  Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990); see also Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


ORDER

An evaluation in excess of 60 percent for the service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities is denied.  

A TDIU rating by reason of service-connected low back disability is granted, subject to the regulations governing the payment of VA monetary benefits.  

The appeal for a temporary total rating beyond June 30, 2003, for a period of convalescence following surgery for the service-connected degenerative disc disease from L3 to S1 with neuropathy of both lower extremities is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


